This action was commenced 29 September, 1847, and the declaration is on the several demises of Elijah Chastien and Samuel Higdon. On the trial a title was deduced from the State to Chastien, and it was shown that, early in 1841, he conveyed in fee to the other lessor. On the part of the defendant evidence was then given that, prior to 1839, Chastien contracted to sell the premises in fee to Leonard Higdon, and gave his bond or covenant to make the conveyance when the purchase money should be paid; that the price was fully paid, and that, in the latter part of that year or early in 1840, the said Leonard sent one Coward to Chastien, who lived in South Carolina, to get a deed, and that Chastien executed a deed, but, in consequence of Leonard Higdon's omission to send Chastien's covenant by Coward, he (Chastien) refused to deliver it absolutely, and put it into the hands of the said Coward, with directions to deliver the deed to the said Leonard on his surrendering to that person the bond which Chastien had given; that Coward, upon his return shortly thereafter, offered to deliver the deed to the said Leonard, as directed by Chastien, if he, the said Leonard, would surrender to him the said bond or covenant; but      (256) the said Leonard refused to surrender the same or to accept the deed sent, and remarked to Coward that he might hold on to the deed until he should pay him a small sum which he owed him; and that, about a year afterwards, the said deed was destroyed by Chastien, by the consent of the said Leonard, without ever having been delivered to him personally, or otherwise, than as above set forth; and, by the direction of the said *Page 190 
Leonard, a deed was then made by Chastien to the said Samuel Higdon. Evidence was further given on the part of the defendant that in June, 1840, certain executions issued by a justice of the peace against the estate of the said Leonard were levied on land, and orders of sale made thereon in the County Court, and that writs of venditioni exponas were then issued and the premises sold by the sheriff on 5 October, 1840, to a person under whom the defendant claims; and that, in December, 1840, the defendant claimed the land under the title derived from the sheriff's sale, and, upon his demand, the said Leonard surrendered the possession to the defendant, who then entered, and, in July, 1841, the sheriff made a deed to the purchaser, and the defendant continued in possession up to the trial. On this, the court held that the purchaser did not acquire a title under the sale of the sheriff, because the writ of venditioni exponas did not describe or include the premises. Thereupon the counsel for the defendant insisted that the defendant was entitled to the benefit of the possession by Leonard Higdon, and that it perfected the defendant's title.
The court instructed the jury that, supposing the evidence to be true, it established the due delivery of the deed, so made, to Leonard Higdon by Chastien, and that the possession of the premises by the said Leonard and by the defendant together, for more than seven years after the deed was delivered to (257) Coward by Chastien, was such an adverse possession under color of title as vested the title in the defendant. There was a verdict for the defendant, judgment, and appeal.
As the sale and conveyance by the sheriff are to be deemed void in the present state of the case, they are to be put out of our consideration, except so far as they may be color of title and enable the defendant to make a title under the statute of limitations. But he cannot do that, because the action was commenced in less than seven years from the defendant's entry, and, indeed, from the sheriff's sale. It is clear, then, that the title cannot be in the defendant, and the instruction on that point was erroneous. The title, therefore, must be in Chastien or one of the Higdons; and unless it be in Leonard Higdon, the plaintiff must recover on the demise of one of the other two persons. The Court holds that Leonard Higdon has not the title. The deed to him, if delivered absolutely, did not pass the title, for want of registration; and, therefore, at most, *Page 191 
it could only be color of title. Now, supposing that the possession of the defendant may be connected with that of L. Higdon, so as, together, to constitute a sufficient length of a possession, yet it cannot inure to vest the title in L. Higdon, because his possession was never adverse to Chastien, and, indeed, the supposed deed to him never, in point of law, became a deed. He entered originally as vendee under articles, and, of course, that possession was not adverse to his vendor. Its character, however, would be changed by the execution of a deed and its acceptance by him; and it has been held that a deed, not otherwise defective, is color of title, though not registered. But it seems impossible to allow that operation to an instrument which is not only unregistered, but which never took effect as a      (258) deed — being merely an escrow and, by the consent of the party to whom it purported to be made, destroyed by the maker before a final delivery to the party. It is true, there cannot be a delivery to the party himself as an escrow, and a deed thus delivered is absolute.
It is likewise true that an unconditional delivery to Coward, as the agent of L. Higdon, would have made the deed complete at once. But there was, in fact, no such unconditional delivery in this case. It is nowhere laid down as a principle that a delivery to one, who is the agent of the bargainee, cannot be conditional, but must be absolute, as if the delivery were to the bargainee himself. Nor can that be the law, since, after the bargainor's refusal to deliver the deed absolutely to the agent of the other party, there is no reason why the bargainor may not make the same person his agent to take the deed, and deliver it, upon the performance of certain conditions by the other party. There is no repugnancy in such a transaction, as there is when the delivery is directly to the party himself; and, therefore, the instrument may be allowed to operate according to the actual intention of the parties, which is always the justice of a case and to be ascertained when the intention is not contrary to law. It is plain, then, that this deed was not delivered to Coward as the agent of Leonard Higdon, but that it was put in his hands as the agent of Chastien, to be delivered upon getting up the original articles of sale; and that it never was delivered to L. Higdon, but, when offered, was rejected by him. It was, therefore, no more than an escrow at any time during its existence, and it so continued, by reason of the party's own refusal to accept on the conditions specified. Now, it cannot be held, or even admitted, that L. Higdon held possession of the premises under the deed, which he had not received, but had thus explicitly rejected; and the very idea of possession under *Page 192 
(259) color of title is that it is a possession taken or held by one under an instrument which purports to convey or under which he claims an estate in the land.
That person never did set up the claim under the deed, but, after its execution, as before, his possession was under and merely subsidiary to the title of his vendor. The subsequent surrender by him of the possession to the defendant could not affect this point, under any circumstances. But it is plain that it proceeded altogether from a mistake of the parties as to the validity of the sheriff's sale; for, if it had been good in other respects, it would have been effectual under the act of 1812, without regard to the deed from Chastien, as L. Higdon had, before, fully paid for the land, and Chastien held upon a pure trust for him. Whether his title was legal or equitable, then, he conceived himself obliged to let the purchaser from the sheriff into possession; and no inference can be drawn from that fact which can operate one way or the other on the deed. There has not, therefore, been seven years' possession, under color of title, adverse to the lessors of the plaintiff, and there ought to have been a verdict against the defendant upon the one demise or the other.
PER CURIAM.         Judgment reversed, and venire de novo.
Cited: Hardin v. Barrett, 51 N.C. 161; Avent v. Arrington, 105 N.C. 389.
(260)